DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  
Paragraph [0039], line 7, --light-- should be inserted before “beam”.
Paragraph [0039], line 17, --one or more-- should be inserted before “detectors further”.
Paragraph [0039], line 22, --110-- should be inserted after “the sample”.
Paragraph [0040], line 2, --CMMI-- should be inserted before “systems 100 and 120”.
Paragraph [0040], line 6, --103-- should be inserted after “radiation”.
Paragraph [0045], line 12, “amplitude” before “profile” should be replaced by --intensity--.
Appropriate correction is required.
Please note that paragraph numbers in a U. S. Patent Application Publication do not correspond to paragraph numbers in the originally-filed specification.  The paragraph numbers mentioned above refer to the originally-filed specification.

Claim Objections
Claims 2 is objected to because of the following informalities:  
Claim 2 should be amended as follows:
2. (Proposed Amendments) The [[An]] imaging system according to claim 1, wherein the radiation comprises X-ray radiation.
Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  
Claim 3 should be amended as follows:
3. (Proposed Amendments) The [[An]] imaging system according to claim 1, wherein the intensity profile and the phase profile of the radiation comprise a predetermined intensity profile and a predetermined phase profile.
Appropriate correction is required.
Claim 4 is objected to because of the following informalities: 
Claim 4 should be amended as follows:
4. (Proposed Amendments) The [[An]] imaging system according to claim 1, wherein the coded mask comprises a binary coded mask.
Appropriate correction is required.
Claims 5 and 6 are objected to because of the following informalities:  
Claim 5 should be amended as follows:
5. (Proposed Amendments) The [[An]] imaging system according to claim 1, wherein the coded mask comprises a plurality of pixels.
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  
Claim 6 should be amended as follows:
6. (Proposed Amendments) The [[An]] imaging system according to claim 5, wherein the plurality of pixels comprise pixels having transverse spatial dimensions of 0.1 to 50 micrometers.
Appropriate correction is required.
Claim 7 is objected to because of the following informalities:   
Claim 7 should be amended as follows:
7. (Proposed amendments) The [[An]] imaging system according to claim 1, wherein the coded mask is further configured to alter the phase profile of the radiation according to a multilevel phase mapping of the coded mask.
Appropriate correction is required.
Claims 8-10 are objected to because of the following informalities:  
Claim 8 should be amended as follows:
8. (Proposed Amendments) The [[An]] imaging system according to claim 1, further comprising:
one or more tangible-non-transitory memories; and (a rejection under 35 U.S.C. 112(b))
a processor configured to execute computer-executable instructions stored on [[one]] the one or more tangible-non-transitory memories to: 
obtain the electrical signal indicative of the received radiation; 
determine from the obtained electrical signal a light field image; and 
determine from the obtained electrical signal a dark field image.
Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  
Claim 9 should be amended as follows:
9. (Proposed Amendments) The [[An]] imaging system according to claim 8, wherein to determine the light field image, the computer-executable instructions further cause the processor to perform a maximum-likelihood optimization.
Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  
Claim 10 should be amended as follows:
10. (Proposed Amendments) The [[An]] imaging system according to claim 8, wherein to determine the light field image, the computer-executable instructions further cause the processor to perform a machine-learning method.
Appropriate correction is required.
Claims 11-20 are objected to because of the following informalities:  
Claim 11 should be amended as follows:
11. (Proposed Amendments) A method 
providing, by a radiation source, radiation to a coded mask, the radiation propagating along an optical [[axis]] axis, and the radiation having an intensity profile and a phase profile; 
altering, by the coded mask disposed along the optical axis, the phase profile of the radiation according to a pre-determined phase mapping of the coded mask; and 
detecting, by a detector system disposed along the optical axis, the radiation, the detector system (a previously recited limitation) configured to generate an electrical signal indicative of the received radiation.
Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  
Claim 12 should be amended as follows:
12. (Proposed Amendments) The [[A]] method according to claim 11, wherein the radiation comprises X-ray radiation.
Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  
Claim 13 should be amended as follows:
13. (Proposed Amendments) The [[A]] method according to claim 11, wherein the intensity profile and the phase profile of the radiation comprise a predetermined intensity profile and a predetermined phase profile.
Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  
Claim 14 should be amended as follows:
14. (Proposed Amendments) The [[A]] method according to claim 11, wherein the coded mask comprises a binary coded mask.
Appropriate correction is required.
Claims 15 and 16 are objected to because of the following informalities:  
Claim 15 should be amended as follows:
15. (Proposed Amendments) The [[A]] method according to claim 11, wherein the coded mask comprises a plurality of pixels.
Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  
Claim 16 should be amended as follows:
16. (Proposed Amendments) The [[A]] method according to claim 15, wherein the plurality of pixels comprise pixels having transverse spatial dimensions of 0.1 to 50 micrometers.
Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  
Claim 17 should be amended as follows:
17. (Proposed Amendments) The [[A]] method according to claim 11, wherein the coded mask is further configured to alter the phase profile of the radiation according to a multilevel phase mapping of the coded mask. (claim 7)
Appropriate correction is required.
Claims 18-20 are objected to because of the following informalities:  
Claim 18 should be amended as follows:
18. (Proposed Amendments) The [[A]] method according to claim 11, further comprising: 
obtaining, by a processor configured to execute computer-executable instructions stored on one or more tangible-non-transitory memories, the electrical signal indicative 
determining, by the processor, a light field image from the obtained electrical signal; and 
determining, by the processor, a dark field image from the obtained electrical signal.
Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  
Claim 19 should be amended as follows:
19. (Proposed Amendments) The [[A]] method according to claim 18, wherein determining [[a]] the light field image comprises performing a maximum-likelihood optimization.
Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  
Claim 20 should be amended as follows:
20. (Proposed Amendments) The [[A]] method according to claim 18, wherein determining [[a]] the light field image comprises performing a machine-learning method.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 recites a limitation “a multilevel phase mapping” in line 2.  However, the specification does not describe a multilevel phase mapping in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites a passive limitation “one or more tangible non-transitory memories” in lines 2-3, which renders the claim indefinite.  It is unclear whether the imaging system comprises one or more tangible non-transitory memories.  See transitional phrases in MPEP § 2111.03 for more information.

Claim 11 recites a limitation “the detector” in lines 6-7, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 11 previously recites a limitation “a detector system” in line 6.
Claim 11 recites a limitation “the received radiation” in line 7, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 11 recites a method step of “detecting, by a detector system disposed along the optical axis, the radiation” in line 6.  However, claim 1 recites a limitation “a detector system disposed along the optical axis configured to receive the radiation from the coded mask, and further configured to generate an electrical signal indicative of the received radiation” in lines 8-10.  A language should be chosen to match claim 1 and claim 11 for consistency.
Claim 13 recites a limitation “a predetermined amplitude profile” in line 2, which renders the claim indefinite because the limitation contradicts a limitation “the intensity profile” recited in line 1.
Claim 18 recites a limitation “the receive radiation” in lines 3-4, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 11 recites a method step of “detecting, by a detector system disposed along the optical axis, the radiation” in line 6.  However, claim 1 recites a limitation “a detector system disposed along the optical axis configured to receive the radiation from the coded mask, and further configured to generate an electrical signal indicative of the received radiation” in lines 8-10.  A language should be chosen to match claim 1 and claim 11 for consistency.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 3 and 13 fail to set forth an additional structural limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 11-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Endrizzi et al. (U. S. Patent No. 9,952,163 B2).
With respect to claim 1, Endrizzi et al. disclosed an imaging system that comprises: 
a radiation source (2) disposed along an optical axis, the radiation source configured to generate radiation that propagates along the optical axis, and wherein the radiation has an intensity profile and a phase profile; 
a coded mask (8) disposed along the optical axis such that the radiation impinges upon the coded mask, the coded mask configured to alter the phase profile of the radiation according to a pre-determined phase mapping of the coded mask; and 
a detector system (4) disposed along the optical axis configured to receive the radiation from the coded mask, and further configured to generate an electrical signal indicative of the received radiation.
With respect to claim 2, Endrizzi et al. disclosed the imaging system according to claim 1, wherein the radiation comprises X-ray radiation (column 2, lines 28-38).
With respect to claim 3, Endrizzi et al. disclosed the imaging system according to claim 1, wherein the intensity profile and the phase profile of the radiation comprise a predetermined intensity profile and a predetermined phase profile (a presumption).
With respect to claim 4, Endrizzi et al. disclosed the imaging system according to claim 1, wherein the coded mask comprises a binary coded mask (solids 8 and a plurality of apertures 32).

With respect to claim 11, Endrizzi et al. disclosed a method that comprises: 
providing, by a radiation source (2), radiation to a coded mask (8), the radiation propagating along an optical axis, and the radiation having an intensity profile and a phase profile; 
altering, by the coded mask disposed along the optical axis, the phase profile of the radiation according to a pre-determined phase mapping of the coded mask; and 
receiving, by a detector system (4) disposed along the optical axis, the radiation, the detector system configured to generate an electrical signal indicative of the received radiation.
With respect to claim 12, Endrizzi et al. disclosed the method according to claim 11, wherein the radiation comprises X-ray radiation (column 2, lines 28-38).
With respect to claim 13, Endrizzi et al. disclosed the method according to claim 11, wherein the intensity profile and the phase profile of the radiation comprise a predetermined intensity profile and a predetermined phase profile (a presumption).
With respect to claim 14, Endrizzi et al. disclosed the method according to claim 11, wherein the coded mask comprises a binary coded mask (solids 8 and a plurality of apertures 32).

Claims 1-5 and 11-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Shefsky (U. S. Patent No. 7,623,614 B2).
With respect to claim 1, Shefsky disclosed an imaging system that comprises: 
a radiation source (410) disposed along an optical axis, the radiation source configured to generate radiation that propagates along the optical axis, and wherein the radiation has an intensity profile and a phase profile; 
a coded mask (425) disposed along the optical axis such that the radiation impinges upon the coded mask, the coded mask configured to alter the phase profile of the radiation according to a pre-determined phase mapping of the coded mask; and 
a detector system (455) disposed along the optical axis configured to receive the radiation from the coded mask, and further configured to generate an electrical signal indicative of the received radiation.
With respect to claim 2, Shefsky disclosed the imaging system according to claim 1, wherein the radiation comprises X-ray radiation (column 7, lines 5-58).
With respect to claim 3, Shefsky disclosed the imaging system according to claim 1, wherein the intensity profile and the phase profile of the radiation comprise a predetermined intensity profile and a predetermined phase profile (a presumption).
With respect to claim 4, Shefsky disclosed the imaging system according to claim 1, wherein the coded mask comprises a binary coded mask (solids 425 and a pattern of apertures or transmissive windows 465) (column 7, line 59 - column 8, line 30).
With respect to claim 5, Shefsky disclosed the imaging system according to claim 1, wherein the coded mask comprises a plurality of pixels (solids 425 and a pattern of apertures or transmissive windows 465) (column 7, line 59 - column 8, line 30).

With respect to claim 11, Shefsky disclosed a method that comprises: 
providing, by a radiation source (410), radiation to a coded mask (425), the radiation propagating along an optical axis, and the radiation having an intensity profile and a phase profile; 
altering, by the coded mask disposed along the optical axis, the phase profile of the radiation according to a pre-determined phase mapping of the coded mask; and 
receiving, by a detector system (455) disposed along the optical axis, the radiation, the detector system configured to generate an electrical signal indicative of the received radiation.
With respect to claim 12, Shefsky disclosed the method according to claim 11, wherein the radiation comprises X-ray radiation (column 7, lines 5-58).
With respect to claim 13, Shefsky disclosed the method according to claim 11, wherein the intensity profile and the phase profile of the radiation comprise a predetermined intensity profile and a predetermined phase profile (a presumption).
With respect to claim 14, Shefsky disclosed the method according to claim 11, wherein the coded mask comprises a binary coded mask (solids 425 and a pattern of apertures or transmissive windows 465) (column 7, line 59 - column 8, line 30).
With respect to claim 15, Shefsky disclosed the method according to claim 11, wherein the coded mask comprises a plurality of pixels (solids 425 and a pattern of apertures or transmissive windows 465) (column 7, line 59 - column 8, line 30).

Claim Rejections - 35 USC § 103






























In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shefsky (U. S. Patent No. 7,623,614 B2) as applied to claim 5 above.
With respect to claim 6, Shefsky disclosed the imaging system according to claim 5. However, Shefsky did not disclose that the imaging system comprises:
a coded mask comprising a plurality of pixels,
wherein the plurality of pixels comprise pixels having transverse spatial dimensions of 0.1 to 50 micrometers.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a coded mask comprising a plurality of pixels, wherein the plurality of pixels comprise pixels having transverse spatial dimensions of 0.1 to 50 micrometers, since a person would be motivated to acquire spatial variations of a density and a composition of an object by matching transverse spatial dimensions of pixels of the plurality of pixels to transverse spatial dimensions of features on the object (Shefsky: column 3, lines 32-57).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shefsky (U. S. Patent No. 7,623,614 B2) as applied to claim 15 above.
With respect to claim 16, Shefsky disclosed the method according to claim 15.  However, Shefsky did not disclose that the method comprises:
providing, by a radiation source, radiation to a coded mask, the radiation propagating along an optical axis, and the radiation having an intensity profile and a phase profile,
wherein the coded mask comprises a plurality of pixels, and
wherein the plurality of pixels comprise pixels having transverse spatial dimensions of 0.1 to 50 micrometers.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a coded mask comprising a plurality of pixels, wherein the plurality of pixels comprise pixels having transverse spatial dimensions of 0.1 to 50 micrometers, since a person would be motivated to acquire spatial variations of a density and a composition of an object by matching transverse spatial dimensions of pixels of the plurality of pixels to transverse spatial dimensions of features on the object (Shefsky: column 3, lines 32-57). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Wang et al. (U. S. Patent No. 11,073,427 B2) disclosed a wave-front sensor and a method of reconstructing distorted wave-fronts.
Endrizzi et al. (U. S. Patent No. 9,952,163 B2) disclosed coded-aperture imaging.
Seppi et al. (U. S. Patent No. 8,194,821 B2) disclosed methods, systems, and computer-program products to correct a degradation in tomographic images caused by extraneous radiations.
Shefsky (U. S. Patent No. 7,623,614 B2) disclosed an apparatus for inspecting objects with a coded beam.
Zhu et al. (U. S. Patent No. 7,463,712 B2) disclosed a scatter correction for X-ray imaging using a modulation of a primary X-ray spatial spectrum.
Lanza et al. (U. S. Patent No. 6,737,652 B2) disclosed coded-aperture imaging.
Lanza (U. S. Patent No. 5,930,314 A) disclosed coded-aperture imaging.
Kurbatov et al. (U. S. Patent No. 5,717,733 A) disclosed X-ray diffractometric imaging of an internal structure of an object.
Chiou et al. (U. S. Patent No. 5,606,165 A) disclosed an imaging system. Comprising a square anti-symmetric uniformly redundant array coded aperture.
Klausz (U. S. Patent No. 4,677,681 A) disclosed a method for eliminating diffused radiations in an image.
Linde et al. (U. S. Patent No. 4,566,112 A) disclosed a tomosynthesis apparatus.
Fenimore et al. (U. S. Patent No. 4,209,780 A) disclosed uniformly-redundant arrays for coded-aperture imaging.
Zhi Qiao et al., High-Resolution Scanning Coded-Mask-Based X-ray Multi-Contrast Imaging and Tomography, Journal of Imaging 2021, 7, 249.
Zhi Qiao et al., Single-shot x-ray phase-contrast and dark-field imaging based on coded binary phase mask, Applied Physics Letters 119, 011105 (2021).
E. E. Fenimore and T. M. Cannon, Uniformly redundant arrays: digital reconstruction methods, Applied Optics 20(10), 1858-1864 (1981).
E. E. Fenimore, Coded aperture imaging: the modulation transfer function for uniformly redundant arrays. Applied Optics 19(14), 2465-2471 (1980).
T. M. Cannon and E. E. Fenimore, Tomographic imaging using uniformly redundant arrays, Applied Optics 18(7), 1052-1057(1979).
E. E. Fenimore, Coded aperture imaging: predicted performance of uniformly redundant arrays, Applied Optics 17(22), 3562-3570 (1978).
E. E. Fenimore and T. M. Cannon, Coded aperture imaging with uniformly redundant arrays, Applied Optics 17(3), 337-347 (1978).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884